Citation Nr: 0837711	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
Type II, Diabetes Mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The veteran had active duty service from January 1966 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board in a May 
2006 remand additional notice and development. Such notice 
and development has been completed and the case is ready for 
appellate review. 


FINDING OF FACT

By December 15, 2006 the veteran's service connected diabetes 
mellitus was productive of symptoms necessitating three daily 
insulin injections, restricted diet, and three Emergency Room 
visits for hypoglycemia over the past year and a half.


CONCLUSION OF LAW

The criteria for the establishment of a 100 percent rating 
for service connected diabetes mellitus are approximated as 
of December 15, 2006. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in May 2003 and 
June 2006. These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide. Of note, 38 C.F.R. § 3.159 has been 
revised in part recently. These revisions are effective as of 
May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a June 2006 letter. Additionally, for an increased-
compensation claim, § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The VCAA letters sent to the veteran in May 2003 and June 
2006 do not meet the requirements of Vazquez-Flores and 
Dingess and are not sufficient as to content and timing, 
creating a presumption of prejudice. Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.   

The veteran was provided with correspondence regarding what 
was needed to support his claim. Specifically, a September 
2003 Statement of the Case provided notice of the rating code 
used to evaluate the veteran's claim. Based on this evidence, 
a reasonable person can be expected to understand from the 
Statement of the Case what was needed to support his 
increased rating claim. Also, the June 2006 letter provided 
notice of how VA assigns disability ratings and effective 
dates. The veteran was afforded an opportunity to respond in 
light of these notices before subsequent adjudication in the 
October 2007 Supplemental Statement of the Case. 

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded a VA 
examination. 

The veteran and his representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide his claim. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and the case is ready 
for appellate review.

Analysis

The veteran contends that his service connected Diabetes 
Mellitus disability warrants the maximum schedular 100 
percent rating. After resolving the benefit of the doubt in 
favor of the veteran and considering the provisions of 38 
C.F.R. § 4.7, the Board finds that the veteran's disability 
approximates the criteria for a 100 percent rating as of 
December 15, 2006. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required. See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's service-connected Diabetes Mellitus, Type II, 
is currently rated as 60 percent disabling pursuant to 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2007). A 60 percent 
disability rating is appropriate for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated. The maximum 100 percent disability rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.

VA treatment records show that the veteran has regularly 
sought treatment for his diabetic condition during the past 
10 years, including Emergency Room visits for hypoglycemia in 
April 2003, January 2004, August 2005, February 2006, and 
December 2006. Additionally, for several years the veteran 
has been prescribed twice-daily insulin injections since 
approximately 2002, which later increased to three times per 
day in 2006. VA treatment records also show that the veteran 
is on a restricted diet and is limited in his activities of 
daily living due to his diabetic condition.   

The veteran underwent a March 2007 VA examination. At the 
examination, the veteran reported that he experienced 
recurrent episodes of hypoglycemia despite continuously 
receiving medical treatment. The veteran also reported 
additional symptoms of left eye vision loss, and loss of 
sensation in his lower extremities. Notably, he was presently 
unable to walk.

The Board finds that the medical evidence shows that the 
veteran's service connected diabetes more closely 
approximately the criteria for a 100 percent rating as 
opposed to a 60 percent rating after December 15, 2006 for 
the following reasons. 38 C.F.R. § 4.7. For many years the 
veteran followed a diet and avoided strenuous activity. The 
veteran has been prescribed twice daily insulin injections 
and periodically visits the emergency room for hypoglycemic 
episodes. VA treatment records dated December 2006, reflect 
that his insulin dose increased to three daily injections. 
Despite the increased insulin dosage, the veteran still made 
an Emergency Room visit on December 15, 2006 for 
hypoglycemia. Presently, the veteran's physical condition has 
deteriorated to an extent to where he is unable to walk. All 
available medical evidence shows that the veteran's diabetic 
condition remains uncontrolled despite extensive treatment. 
There is no evidence suggesting that the veteran's diabetic 
condition is likely to improve. 

The Board has determined that December 15, 2006 is the date 
when it became factually ascertainable that the veteran's 
disability more closely approximated the criteria for a 100 
percent rating as opposed to a 60 percent rating. Under DC 
7913, the maximum 100 percent disability rating is warranted 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 38 C.F.R. § 
4.119, Diagnostic Code 7913. Although the medical evidence 
does not reflect three hospitalizations per year or weekly 
visits to a diabetic care provider, by December 15, 2006, the 
veteran made three emergency room visits for hypoglycemia 
during the past year and a half. These hypoglycemic episodes 
necessitating emergency room treatment occurred despite twice 
daily or three times per day insulin injections, in addition 
to following a restricted diet and regulating activities. For 
these reasons, the Board finds that the veteran's service 
connected diabetes more closely approximates the criteria for 
a 100 percent rating as of December 15, 2006. 38 C.F.R. § 
4.7; Id.      


ORDER

A 100 percent rating for service connected diabetes mellitus 
is granted, subject to the statutes and regulations governing 
the payments of monetary awards. 


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


